United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1839
Issued: January 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 3, 2008 merit decision and a May 6, 2008 decision denying her
request for a review of the written record as untimely. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established an injury causally related to factors
of her federal employment; and (2) whether the Office properly denied appellant’s request for a
review of the written record.
FACTUAL HISTORY
On December 7, 2007 appellant, then a 51-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained wrist pain and joint pain as a result of
casing and carrying mail. In a January 3, 2008 statement, she indicated she worked two hours

per day casing mail and six hours per day carrying mail. Appellant stated she had bilateral
thumb pain for approximately two years.
With respect to medical evidence, appellant submitted a form report dated
March 19, 2007 from Dr. Marion Milstead, an orthopedic surgeon, who diagnosed left
de Quervain’s tenosynovitis and bilateral carpometacarpal (CMC) osteoarthritis of the thumbs.
In a brief narrative report of the same date, Dr. Milstead indicated that appellant was still having
pain in the thumb.
By decision dated March 3, 2008, the Office denied the claim for compensation. It found
the medical evidence insufficient to establish the claim.
In a letter postmarked April 3, 2008, appellant requested a review of the written record by
the Office’s Branch of Hearings and Review. By decision dated May 6, 2008, the Branch of
Hearings and Review determined the request to be untimely and therefore she was not entitled to
review as a matter of right. The Branch of Hearings and Review further exercised its discretion
by considering appellant’s request and determined that the issue in this case could equally well
be addressed by requesting reconsideration from the Office and submitting new and relevant
evidence.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.4 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.5
1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

See Robert G. Morris, 48 ECAB 238 (1996).

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

2

Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.6
ANALYSIS -- ISSUE 1
Appellant identified casing and carrying mail as the employment factors contributing to
an injury. It is her burden to submit rationalized medical evidence establishing a diagnosed
condition causally related to the identified employment factors. The evidence before the Office
at the time of the March 3, 2008 merit decision did not contain a medical report with a
rationalized medical opinion on causal relationship.7 Dr. Milstead provided a diagnosis of left
de Quervain’s tenosynovitis and bilateral CMC osteoarthritis, without providing a complete
medical history or an opinion on the causal relationship of the condition to appellant’s
employment. As noted, a rationalized medical opinion is based on a complete factual and
medical background and is supported by medical rationale. In the absence of rationalized
medical opinion evidence, the Board finds that appellant did not meet her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that “a claimant for compensation not satisfied
with a decision of the Secretary ... is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on her claim before a representative of the Secretary.”8
Section 10.615 of the federal regulations implementing this section of the Act provides that a
claimant shall be afforded a choice of an oral hearing or a review of the written record.9 The
regulations provide that a request for a hearing or review of the written record must be made
within 30 days, as determined by the postmark or other carrier’s date marking, of the date of the
decision.10
ANALYSIS -- ISSUE 2
In the present case, appellant’s request for a review of the written record was postmarked
April 3, 2008. The Office decision was dated March 3, 2008, and the 30-day period for a timely
request expired on April 2, 2008. Since the request for a review of the written record was made
more than 30 days after the Office decision, appellant is not entitled to a review of the written
record as a matter of right.
6

Id.

7

There was new medical evidence submitted after the March 3, 2008 decision and on appeal to the Board. The
jurisdiction of the Board is limited to evidence that was before the Office at the time of its final decision. 20 C.F.R.
§ 501.2(c).
8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. § 10.615.

10

20 C.F.R. § 10.616(a).

3

Although appellant’s request for a review of the written record was untimely, the Office
has discretionary authority with respect to granting the request and the Office must exercise such
discretion.11 It advised appellant that the issue could be addressed through the reconsideration
process and the submission of new evidence. This is considered a proper exercise of the Office’s
discretionary authority.12 There is no evidence of an abuse of discretion in this case.
CONCLUSION
Appellant did not meet her burden of proof to establish an injury causally related to
identified factors of her federal employment. The request for a review of the written record was
not submitted within 30 days and the Office properly exercised its discretionary authority in
denying the request.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 6, 2008 and March 3, 2008 is affirmed.
Issued: January 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Cora L. Falcon, 43 ECAB 915 (1992).

12

Id.

4

